Decree affirmed. This case is here on appeal from a decree of the Probate Court on a petition in equity by the conservator of Caroline Swenson against Agnes J. Stohlberg and her husband. The petition seeks to have declared null and void a deed dated January 18, 1949, of certain land with the building thereon at 27 Bates Avenue, Worcester, formerly the home of Caroline Swenson and her late husband, on grounds of undue influence, want of consideration, and failure of consideration. A decree was entered that the deed is valid and binding on the parties, with certain provisions not here material. The evidence is not before us but the judge made a report of material facts. Among other findings, the judge found that Caroline Swenson and her late husband, who had no children, took Agnes into their home when she was about two months old and she lived there practically all her life. Although Agnes was never adopted, they brought her up as their daughter and treated her as such. The judge found adequate consideration for the deed and no undue influence. It has been so often held that it seems redundant to repeat that, where the evidence is not reported, the ultimate finding of the judge must be taken as true unless plainly inconsistent with subsidiary findings. Skerrett v. Hartnett, 322 Mass. 452, 455. Benton v. Benton, 325 Mass. 736, 737. A more detailed recital of the findings -would serve no useful purpose. It is enough to say we have examined them and find no inconsistencies.